Citation Nr: 1225805	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-47 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for bilateral plantar fasciitis, currently rated as 0 percent disabling as of September 17, 2008, and as 10 percent disabling since January 27, 2011.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to September 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In September 2011, the Board remanded the claim for further evidentiary development.  The development has been completed, and the case is before the Board for final review.  

An April 2012 rating decision increased the disability rating for bilateral plantar fasciitis, from 0 percent to 10 percent, effective January 27, 2011.  


FINDING OF FACT

In a May 2012 communication, the Veteran withdrew her appeal concerning entitlement to an increased initial rating for bilateral plantar fasciitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may 

be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In a May 2012 written communication, the Veteran stated that she wished to withdraw her pending appeal of entitlement to an increased initial rating for bilateral plantar fasciitis.  The Veteran's written statement indicating her intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn her appeal as to the issue of entitlement to an increased initial rating for bilateral plantar fasciitis, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased initial rating for bilateral plantar fasciitis is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increased initial rating for bilateral plantar fasciitis is dismissed.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


